Long, J.
This cause was commenced in justice’s court, where plaintiff had judgment. On appeal to the circuit, plaintiff again prevailed before a jury, who returned a verdict for $50.
The action is trespass, and on the trial it was claimed by the plaintiff that her husband hired out to J. A. McKimmie for two months, and went to work on February 8, 1892; that he and his wife, the plaintiff here, moved into a house on McKimmie’s farm at that time, and remained there until March 9, when McKimmie served a notice on her husband to leave the premises; that on the same day the wife of McKimmie, and his sons, the defendants here, came to the house where plaintiff lived, in the absence of her husband, and told her she must move out, and at once commenced taking the furniture out of the room where she was into an old kitchen and told her to pack her clothes; that her husband came *37shortly after, and took her away. Her claim is that she was driyen from the house by the defendants, and that the time for which her husband had taken the premises had not expired. The defense was that the .hiring was for only one month, and that the time had expired. The court directed the jury that if the hiring was for one month the plaintiff was not entitled to recover.
On the trial a receipt was produced, which had been given by plaintiff’s husband, as follows:
“March 8, 1892.
“Beceived of J. A. McKimmie $32.50 for one month’s pay. Payment in full up to date. Wages and time terminates to-day.”
Plaintiff claimed that the words “terminates to-day” were not in the receipt when signed, and the jury so found.
The court directed the jury that if the hiring was for two months, and the agreement was afterwards made, as .stated in the receipt, that the tenancy should cease in ■one month, that would end the case, and the plaintiff could not recover. If, however, the hiring had not terminated, then the jury should take into consideration what took place in the house that day;, and they were directed that the mere entry into the house by the defendants, under the circumstances, would not give the plaintiff a right of action, even if the lease had not terminated, and, if she recovered, it must be for an injury to herself, and that it must be found that the conduct of the defendants amounted to an eviction in order to find a verdict for plaintiff. .This charge properly stated- the law.
There are many assignments of error, but, after a careful examination, we think none of them can be sustained. The defendants certainly cannot complain of the charge, and there was some testimony to sustain the charge.
Counsel for defendants, in his brief, discusses at some *38length the right of defendants to enter and take possession of the premises, because the lease and the hiring of plaintiff's husband had terminated. This question was submitted to the jury, and settled by them. It was plaintiff's house, and it was invaded by the defendants without just right. She was permitted to recover for the wrong done her, and nothing more. j
The judgment must be affirmed.
McGrath, 0. J., Grant and Hooker, JJ., concurred. Montgomery, J., did not sit.